Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Miller on 13 April 2021.
The application has been amended as follows: 
Claim 1, line 7, “passive air intake,” was changed to --passive air intake proximate a bottom of the chamber and draws air in from outside the chamber,--
Claim 1, line 9, “air intake” was changed to --passive air intake--
Claim 1, line 29, “proximately to the” was changed to --proximately to and below the--
Claim 1, line 32-33, “a plurality of fans, the plurality of fans being configured to create airflow within the chamber.” was deleted and replaced with –wherein the fan arrays are configured to create a vortex of airflow within the chamber and around a plant, when present, drawing air in the bottom and releasing air towards the top of the chamber.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Cited prior art of record on the PTO-892s and PTO-1449 teaches compartmentalized plant chambers, fan arrays, and LED lighting arrays. 
The prior art of record all fails to show, and fails to make obvious, either alone and/or in combination a system for aiding the cultivation of autoflowering cannabis, comprising: a impermeable median extends from the front end to the rear end and the top side to the bottom side, wherein the chamber has at least one passive air intake proximate a bottom of the chamber and draws air in from outside the chamber, at least one air exhaust port, each of the at least one passive air intake and the at least one air exhaust port being equipped with a carbon-based filter and the at least one passive air intake having an anti-pest mesh; a first subchamber bounded by the left side, the top side, the bottom side, the rear end, the front end, and the impermeable median, the first subchamber comprising a first fan array having three fans and a first fan air intake, and a second fan array having three fans and a second fan air intake, the first fan array partially disposed on the rear side and the left side, the second fan array partially disposed on the impermeable median and the rear sider a second subchamber bounded by the right side, the top side, the bottom side, the rear end, the front end, and the impermeable median, the second subchamber comprising a third fan array having three fans and a third fan air intake, and a fourth fan array having three fans and a fourth fan air intake, the first fan array partially disposed on the rear side and the impermeable median, the second fan array partially disposed on the rear side and the right side,  wherein the bottom side is configured to support at least one autoflowering cannabis plant; a light array, comprised of a plurality of light-emitting diodes, the plurality of light-emitting diodes having a first portion of light-emitting diodes and a remainder portion of light-emitting diodes, the first portion of light-emitting diodes disposed within the first subchamber, the remainder portion of light-emitting diodes disposed within the second subchamber, the light array being proximate to the top side and configured to radiate light towards the bottom side a wherein the at least one passive air intake is located proximately to and below the first fan air intake, the second fan air intake, the third fan air intake, or the fourth fan air intake; and wherein the fan arrays are configured to create a vortex of airflow within the chamber and around a plant, when present, drawing air in the bottom and releasing air towards the top of the chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        

13 April 2021